Walker, J.
The indictment is framed on Article 2441, Paschal’s Digest. It alleges no value in the animal, which the de*546fendant is charged to have made an unlawful disposition of. The punishment of the offense is fixed by Art. 2440 at double the value of the animal.
The indictment alleges no value of the animal, nor is there any evidence of its value.
In Thorp v. The State, 28 Texas, 697, the court say: ::A conviction under the article above referred to cannot be sustained unless there was evidence of the value of the animal. This is necessary to enable the jury to assess the punishment, which is limited by the act to a fine not exceeding double such value.” The question of venue referred to in this case is definitely settled in the late case of Myers against the State, and Thorp v. The State, overruled, so far as it relates to this subject.
The judgment of the district court is reversed and cause remanded.
Reversed and remanded-